          Case 5:19-cv-01248-XR Document 1-1 Filed 10/21/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

CRUZ SANCHEZ                                       §
     Plaintiff,                                    §
                                                   §
        VS.                                        §                             CIVIL ACTION NO.
                                                   §
HOUSING AUTHORITY OF                               §
THE CITY OF SAN ANTONIO                            §
     Defendants.                                   §

                          EXHIBIT A TO NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § 1446 (a), the following matters are being filed by Housing

Authority of The City of San Antonio, in connection with the Notice of Removal in the

above-referenced action:


         Exhibit A Index of matters being filed;

         Exhibit B Copy of all executed process in the state court case;

         Exhibit C Copy of all pleadings from the state court case; and

         Exhibit D Docket Sheet from the state court case.


                                                        Respectfully submitted,
                                                        COKINOS | YOUNG
                                                        10999 IH 10 West, Suite 800
                                                        San Antonio, Texas 78230
                                                        Telephone (210) 293-8700
                                                        Fax (210) 293-8733

                                                  By:   /s/ Roland F. Gonzales
                                                        Roland F. Gonzales
                                                        SBN: 24049431
                                                        rgonzales@cokinoslaw.com
                                                        Javier T. Duran
                                                        SBN: 24012568
                                                        jduran@cokinoslaw.com

_______________________________________________________________________________________________________
APPENDIX TO NOTICE OF REMOVAL                                                                    PAGE 1
          Case 5:19-cv-01248-XR Document 1-1 Filed 10/21/19 Page 2 of 2




                                                        ATTORNEYS FOR DEFENDANT


                                 CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing instrument was served upon
the attorneys of record of all parties to the above cause in accordance with Rule 5(b),
Federal Rules of Civil Procedure, on this 21st day of October 2019.

Via Email: rroman@trla.org
Ricardo A. Roman
TEXAS RIO GRANDE LEGAL AID, INC.
1111 N. Main
San Antonio, Texas 78212
Telephone: (210) 212-3722
Fax: (210) 227-4321

ATTORNEY FOR PLAINTIFF

Via Email: charlesriley@rileylawfirm.com
Charles Riley
RILEY & RILEY
320 Lexington Ave.
San Antonio, Texas 78215
Telephone: (210) 225-7236
Fax: (210) 227-7907

ATTORNEY FOR INTERVENOR

                                                        /s/ Roland F. Gonzales
                                                        Roland F. Gonzales




_______________________________________________________________________________________________________
APPENDIX TO NOTICE OF REMOVAL                                                                    PAGE 2
